On Rehearing.
Since the opinion in this case was handed down, we have received from the Attorney G-eneral a petition for its modification, containing the suggestion that as the written statement filed by the commonwealth’s attorney as the basis for the application for the change of venue ordered by special Judge Carnes, in the cases against James Hargis and others, named only the case against Hargis, the change of venue as to the other defendants was unauthorized. We do not concur in this view of the matter. ■ It is true the statement in question includes in terms only the Hargis case; hut it is manifest from the record that it was intended to apply to the cases of the other defendants as well, or, at any rate, it was so treated by court and *831counsel. Moreover, the defendants were all indicted for the murder of D. B. Cox, either as principals or acsessories, and the same reasons existed and were urged for the change of venue in the cases of the other defendants that were presented in the case of Hargis. This being true, we think the statement of the commonwealth’s attorney was properly treated by the special judge as applying to all the cases. Besides, the nunc pro tunc order, for the entering of which the writ of mandamus was asked against the special judge, embraced the cases against all the defendants ipdieted for the homicide in question. So, in view of these facts, and the further fact that the failure of counsel for the commonwealth to introduce in the lower court evidence in resistance of the transfer to Elliott county of the cases against the other defendants, as well as in that of Hargis, prevents us from reviewing the ruling of the special judge in ordering them to that county, we perceive no cause for modifying the opinion as suggested by the Attorney General.
The petition is therefore overruled.